                                                                           FILED
                                                                           DEC 14 2018
                                                                           Clerk, U.S Courts
                                                                           District Of Montana
                                                                            Missoula Division
                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 UNITED STATES OF AMERICA,                             CR 18-40-M-DLC

                 Plaintiff,
                                                           ORDER
 vs.

 WILLIAM PERRY HOBBS,

                Defendant.


       Before the Court is Defendant William Perry Hobbs's Unopposed Motion to

Submit Support Letter Past Due. (Doc. 41.)

       IT IS ORDERED that the motion (Doc. 41) is GRANTED. The Court notes

that the motion refers to an attached letter but that no letter was attached. Hobbs

may separately file the letter in aid of sentencing.

       DATED this    f4~ ay ofDecember, 2018.




                                        Dana L. Christensen, Chief Judge
                                        United States District Court



                                           1
